Citation Nr: 1707665	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  08-14 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for neuromuscular dystrophy, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from December 1970 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board denied this appeal in a September 2011 decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2012 Order the Court granted a Joint Motion for Remand (JMR) and remanded the matter to the Board for development consistent with the terms of the JMR.

Thereafter, the Board remanded the claim in April 2013 and January 2016 for additional development.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Neuromuscular dystrophy was not manifest in service or within one year of separation and is not otherwise related to the Veteran's active service, to include as due to herbicide exposure.


CONCLUSION OF LAW

Neuromuscular dystrophy was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by a letter to the Veteran in July 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been associated with the electronic claims file.  Records from the Social Security Administration (SSA) have been determined to be unavailable.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  In this case, a March 2016 VA medical opinion was obtained because prior opinions of record were determined to be inadequate.  This final opinion considered all the evidence of record, including the Veteran's claims and lay representations, and concluded that his muscular dystrophy was not caused by in-service exposure to Agent Orange and that there was no change in the severity of the muscular dystrophy or manifestation of the disease due to the Agent Orange exposure.  As the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinions provided are adequate and sufficient upon which to base a decision with respect to the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that an adequate opinion is one that is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions).

In reaching that conclusion, the Board recognizes that the March 2016 medical opinion provider failed to review any of the paper material of record, including a complete copy of the Veteran's service treatment records.  That said, the primary question before the medical professional was whether Agent Orange or other herbicide exposure caused or aggravated the neuromuscular dystrophy.  The reviewing medical professional noted that the Veteran's in-service herbicide exposure was conceded and that he did have a current diagnosis of neuromuscular dystrophy.  The opinion centered on the existence of any medically verified link between muscular dystrophy and herbicide exposure, which is independent of any information contained in the claims file (other than the existence of such herbicide exposure and the diagnosis of neuromuscular dystrophy).  As such, the Board finds the above opinion to be fully adequate.

Based on the association of missing records, the March 2016 VA medical opinion, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  There is a one year presumption for organic disease of the nervous system.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that his neuromuscular dystrophy is due to in-service exposure to herbicides.  

In its May 2013 determination, the Board found that the Veteran had exposure to herbicide based on his service at the Korat Royal Thai AFB (RTAFB) in December 1972, during a period when herbicides were used on the base perimeter for foliage control and the Veteran's lay testimony regarding his duties along the base perimeter.  Exposure is accepted.  

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Such diseases do not include muscular dystrophy.  38 C.F.R. § 3.309(e).  

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  Therefore, the Veteran is not entitled to presumptive service connection for neuromuscular dystrophy.

The Board notes, that the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's service treatment records do not include any complaints of or treatment for symptoms of muscular dystrophy and he does not contend that any such symptoms had their onset in service.  The entrance and separation examination were positive for pectus excavatum (described as a birth defect).  The separation examination disclosed that the upper extremities, lower extremities, spine, musculoskeletal systems and neurologic system were normal.  

The Veteran's private records indicate that his neuromuscular dystrophy first began to manifest in the 1980's.  When seen in February 1988, the Veteran reported a 6-12 month history of weakness of the upper extremities.  It was reported that he had a clinical picture of lower neuron involvement.  The impressions included a form of horn cell disease, probably a spinal muscular atrophy or a motor neuron disease.  A differential diagnosis was a hereditary polyneuropathy.  

Again, the Veteran has not contended that his neuromuscular dystrophy had its onset in service and, as noted, contends only that it was caused or aggravated by the in-service herbicide exposure.  Here, we note that the neurologic system and musculoskeletal system were normal at separation and when first seen for evaluation, he reported a 6-12 month history rather than a history dating to service or within one year of separation.  As such, the critical question is whether the neuromuscular dystrophy is related to in-service Agent Orange or other herbicide exposure.

The Veteran was afforded a VA examination in May 2014.  The examiner concluded that it was at least as likely as not that the Veteran's muscular dystrophy was caused by or the result of service.  The rationale noted that muscular dystrophy was not among the diseases presumed to be associated with Agent Orange exposure, but appears to have relied for the positive opinion on the fact that amyotrophic lateral sclerosis (ALS) was presumed to be related to service when diagnosed in veterans with 90 days or more of service and that given that the Veteran had more extensive exposure to Agent Orange in service that the muscular dystrophy was more likely than not related to service.  In addition, the examiner argued that if the Veteran's muscular dystrophy was hereditary in origin, rather than service related, that it was aggravated by service, stating, "Muscular Dystrophy could be hereditary and the Veteran has maternal uncle with probably similar symptoms, but no DNA and Chromosal study done to prove nature of hereditary disease but if assume it is proven hereditary then exposure to Agent Orange caused expression and severity aggravated natur[]al progression of the disease."  

A February 2015 addendum reiterated the same opinion and an abbreviated version of the same rationale.  A March 2015 addendum from the same examiner stated, in relevant part, "Apparently Agent Orange exposure is conceded.  There is no medical paper or research for or against that Agent Orange does or does not cause muscular dystrophy.  The veteran can have [the] benefit of doubt until medical science answers it."

The prior January 2016 Board remand found this report and the opinions expressed therein to be inadequate as they lacked a medical rationale.  Given this extremely convoluted rationale that failed to indicate how or why herbicide exposure could cause or aggravate muscular dystrophy, the Board finds the above opinions inadequate.

A different medical professional provided a September 2015 VA medical opinion, which concluded that it was less likely than not that the Veteran's muscular dystrophy was related to in-service herbicide exposure.  The rationale was that there was no medical information linking Agent Orange exposure to muscular dystrophy and, instead, that muscular dystrophies were an inherited group of progressive myopathic disorder resulting from defects in a number of genes required for normal muscle function.  The January 2016 Board remand, however, found the opinion inadequate as it was unclear whether the medical professional had access to the Veteran's medical history.  As such, the Board will not consider the above findings in reaching a determination in this case.

A VA medical opinion for the Veteran's neuromuscular dystrophy claim was provided in March 2016.  The reviewing physician noted review of the Veteran's records and that exposure to herbicides had been conceded and that a diagnosis of muscular dystrophy was established as of 1988, with a family history of the disease documented.  In addition, the medical professional pointed to a March 2015 private document listing "progressive familial [] muscular dystrophy adult type."  The medical professional also observed that the Veteran was able to work in a physically demanding role soon before his separation from service, further evidencing that onset was not during service.  As such, the medical professional concluded that it was less likely than not that exposure to Agent Orange in service caused the Veteran's muscular dystrophy.  The rationale was that the overall accepted medical / scientific body of knowledge established that muscular dystrophy was an inherited group of progressive myopathic disorders resulting from defects in a number of genes required for normal muscle function and there were no other medically / scientifically established external causes of muscular dystrophy, to include Agent Orange.  As to aggravation of the muscular dystrophy, the reviewing professional concluded that there was no change in the severity of the Veteran's muscular dystrophy due to Agent Orange exposure.  The rationale was that the medical professional stated that that there was a lack of strong medical / scientific evidence establishing or strongly suggesting that Agent Orange (or other external environment factors) has any effect or influence on the genotype or phenotype expression of genes causing muscular dystrophy.  

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that in-service Agent Orange exposure (or other incident of service) caused or worsened the Veteran's muscular dystrophy.

In reaching that determination, the Board finds the March 2016 VA medical opinion of significant probative value.  The reviewing physician's opinions were based on review of the Veteran's lay contentions and review of the medical evidence of record.  Further, complete and thorough rationales were provided for the opinions rendered.  As discussed above, the physician concluded that the muscular dystrophy was not caused by in-service Agent Orange exposure and also not worsened by the same.  The rationale was discussed in detail above.  The reviewing physician's conclusions are fully explained and consistent with the evidence of record.

As to the Veteran's efforts to associate the onset of his muscular dystrophy to in-service Agent Orange exposure, he certainly is competent to report muscle problems and other symptoms of muscular dystrophy, but the Board finds the opinions of the competent medical professional to be the most probative evidence of record as to the relationship between the muscular dystrophy and Agent Orange exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.



ORDER

Entitlement to service connection for neuromuscular dystrophy is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


